United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                         November 9, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No.05-50030


    ERIN L. McNABNEY, Individually and as Next Friend of Cami
           McNabney and Ricky McNabney, Minor Children,

                                                       Plaintiff-Appellant,

                                   versus

LABORATORY CORPORATION OF AMERICA, doing business as Labcorp San
   Antonio, doing business as Labcorp Patient Service Center,

                                                       Defendant-Appellee.



           Appeal from the United States District Court
                 for the Western District of Texas
                          No. 5:03-CV-509


Before JOLLY and BARKSDALE, Circuit Judges, and LITTLE, District

Judge.*

PER CURIAM:**

     Erin McNabney appeals the summary judgment awarded Laboratory

Corporation     of   America   (Lab)   against   her   negligence      action.

Primarily, McNabney claims the district court improperly excluded

the testimony of one of her two expert witnesses and failed to

consider that of the other.       AFFIRMED.


     *
       District Judge for        the   Western   District    Of    Louisiana,
sitting by designation.
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  I.

     McNabney maintains:   on 22 April 2003, she went to Lab for a

routine blood draw procedure, known as a venipuncture; Lab’s

employee conducted this procedure negligently because she was

unable to draw blood from McNabney’s left arm and then tried again

using her right arm; McNabney suffered an intense burning pain from

the procedure; and, after consulting with a doctor, McNabney

utilized neurologist Dr. Gazda, who diagnosed her with reflex

sympathetic dystrophy (RSD) and deemed the venipuncture its cause.

     Prior to the venipuncture, however, McNabney had suffered

considerable trauma to her left arm: she had undergone several

surgeries for her left wrist at age 14; she was an intravenous drug

user for at least six years; she sustained a serious fall during

the 1990s; and she suffered a severe injury to her left shoulder in

2001.   The 2001 injury caused many of the RSD symptoms – aching,

stiffness, numbness, tingling, and coldness to the touch – she

attributed to the venipuncture.

     After McNabney sued Lab in state court for negligence, the

action was removed on the basis of diversity.   In awarding summary

judgment to Lab, the district court excluded the testimony of

McNabney’s causation expert, neurologist Dr. Malkin, and apparently

did not consider expert testimony by Dr. Gazda.   McNabney v. Lab.

Corp. of Am., No. SA03CA0509OG, 2004 WL 3241969 (W.D. Tex. 9 Dec.

2004) (unpublished).


                                  2
                                    II.

      McNabney asserts:    the district court erred by excluding Dr.

Malkin’s testimony and by not considering Dr. Gazda’s; and a

material fact issue prevents summary judgment.

                                     A.

      The decision to exclude expert testimony is reviewed for an

abuse of discretion.    Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.
137, 152 (1999); Tyler v. Union Oil Co. of Cal., 304 F.3d 379, 392

(5th Cir. 2002).     Such testimony’s admissibility is governed by

Federal Rule of Evidence 702, which states that a qualified expert

may testify in order to

           assist the trier of fact to understand the
           evidence or to determine a fact in issue ...
           if (1) the testimony is based upon sufficient
           facts or data, (2) the testimony is the
           product of reliable principles and methods,
           and (3) the witness has applied the principles
           and methods reliably to the facts of the case.

FED. R. EVID. 702.   For admitting such testimony, medical causation

experts must have considered and excluded other possible causes of

injury.   Viterbo v. Dow Chem. Co., 826 F.2d 420, 423 (5th Cir.

1987) (rejecting expert testimony where “the history [a medical

expert witness] used lacked reliability because it was incomplete

in   a critical   area”,   namely   an    awareness   of   the   plaintiff’s

relevant medical history). This does not necessitate an exhaustive

search that forces an expert to “disprov[e] or discredit[] every

possible cause other than the one espoused by him”, id. at 424;


                                     3
but, an expert must be aware of the plaintiff’s pertinent medical

history.   Viterbo answered negatively “the question whether it is

so [merely] if an expert says it is so”, id. at 421, and excluded

the testimony of a medical expert who based his opinion on the

plaintiff patient’s oral history and was thus unaware of the

plaintiff’s   relevant   medical   symptoms.        (Texas    case   law   is

consistent with this requirement.       E.I. du Pont de Nemours & Co.,

Inc. v. Robinson, 923 S.W.2d 549, 559 (Tex. 1995) (“An expert who

is trying to find a cause of something should carefully consider

alternative causes. [An expert’s] failure to rule out other causes

of the damage renders his opinion little more than speculation.”

(internal citation omitted)).)

                                   1.

      McNabney’s listed causation expert, Dr. Malkin, failed to

exclude other possible causes of McNabney’s RSD, in part because he

was unaware of McNabney’s past medical history; he reviewed only

her   deposition   testimony,   which   did   not   discuss   her    medical

history.    His failure to consider and exclude other potential

causes of McNabney’s injury before offering an opinion renders his

testimony unreliable.    FED. R. EVID. 702; Viterbo, 826 F.2d at 423.

Accordingly, the district court did not abuse its discretion in

excluding Dr. Malkin’s testimony.

                                   2.




                                   4
     Unlike    Dr.   Malkin,    who    was   retained   after   this    action

commenced, Dr. Gazda had treated McNabney since shortly after the

venipuncture.    Although not listed as a causation expert, McNabney

claims Dr. Gazda was available to testify regarding her treatment

of McNabney.

     In awarding summary judgment, the district court stated:              Dr.

Gazda had not been provided McNabney’s complete medical history;

and “[d]uring [her] deposition, Dr. Gazda agreed that information

regarding [McNabney’s] prior injury would have been important to

her diagnosis”.      McNabney, 2004 WL 3241969, at *3 & n.5.               The

district   court,    however,   did    not   exclude    Dr.   Gazda’s   expert

testimony.     On the other hand, the court does not appear to have

considered it.

     Lab maintains such testimony was not relied upon by McNabney

in opposing summary judgment.         Assuming the testimony was properly

presented in opposition to summary judgment, it, like Dr. Malkin’s

testimony, was not admissible expert testimony.               Similar to Dr.

Malkin, Dr. Gazda was unaware of McNabney’s history of arm trauma

when she concluded that the venipuncture caused McNabney’s RSD; in

a progress report for McNabney, Dr. Gazda deemed McNabney’s past

medical history “[c]ompletely unremarkable” and noted no prior

surgeries.    Therefore, Dr. Gazda’s testimony was not proper expert

testimony on the same basis as Dr. Malkin’s testimony was not:             her

opinion, lacking an awareness of McNabney’s medical history, fails


                                       5
to consider and exclude other possible causes of her RSD.   Viterbo,
826 F.2d at 423.

                                B.

     Finally, we review the summary judgment de novo.          E.g.,

DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).     Such

judgment is proper if there is no material fact issue and the

movant is entitled to a judgment as a matter of law.    FED. R. CIV.

P. 56(c).   Because the expert testimony of Drs. Malkin and Gazda

could not be considered, McNabney was unable to prove causation, an

essential element of her negligence claim.        Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986).   Therefore, no material fact

issue precluded summary judgment, and such judgment was proper.

                               III.

     For the foregoing reasons, the judgment is

                                                       AFFIRMED.




                                6